DETAILED ACTION
In Applicant’s Response filed 8/2/21, Applicant amended claims 1 and 9; amended the abstract, and submitted a replacement drawing sheet of figure 26. Claims 3-6, 8, 10 and 15-33 have been cancelled. Currently, claims 1-2, 7, 9 and 11-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 6, which has been cancelled, and, therefore, does not further limit the subject matter of the claim upon which it depends. Claim 11 depends from claim 10, which has been cancelled, and, therefore, does not further limit the subject 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al (US 9192503).
claim 1, Peterson discloses an orthotic device for a cervical spine and an upper thoracic spine of a person (apparatus 400; fig 8-14; shown in use on a cervical spine and upper thoracic spine of a patient in fig 13), the orthotic device (400) comprising:
a base portion (bottom of base 411; fig 8) having a first base end and a second base end (identified in the annotated fig 13 below);
a first protruding portion (head rest 440) located at the first base end (as shown in fig 13; identified in annotated fig 13 below) defining a first support surface configured to support the cervical spine at a first region (head rest 440 is positioned with the upper surface supporting the neck as shown in fig 13), the first protruding portion spaced a first distance from the base portion (the thickness of head rest 440 provides spacing between the bottom of base 411 and the upper surface of head rest 440; “spacing 1” identified in the annotated fig 13 below), wherein the first support surface is a first convex surface (uppermost surface of head rest 440 is a convex surface as shown in fig 13);
a second protruding portion (fingers 422; fig 13) defining a second support surface configured to support the cervical spine at a second region (fingers 422 are positioned with the upper surface supporting the neck at an area closer to the base of the scull than head rest 440 as shown in fig 13, the second protruding portion (422) spaced a second distance from the base portion (the thickness of fingers 422 provides spacing between the bottom of base 411 and the upper surface of the fingers 422; “spacing 2” identified in the annotated fig 13 below), wherein the second distance is less than the first distance (“spacing 2” is less than “spacing 1” as shown in the annotated fig 13), and wherein the second support surface is a second convex surface (the uppermost surface of fingers 422 is a convex surface as shown in fig 13); and

a fourth support surface between the first protruding portion and the second protruding portion (surface defined between fingers 422 and head rest 440 identified in the annotated fig 13 below), wherein the fourth support surface is a first concave surface extending from the first protruding portion to the second protruding portion (as shown in the annotated fig 13 below).

ANNOTATED FIG 13 of Peterson et al (US 9192503)

    PNG
    media_image1.png
    853
    1024
    media_image1.png
    Greyscale

With respect to claim 2, Peterson discloses the orthotic device as claimed (see rejection of claim 1) and also discloses that the device tapers from the first base end to the second base end because as shown in figure 13, the device is thicker on the end positioned under the neck (i.e. the first base end identified in annotated fig 13) and thinner on the opposite end that is positioned at/below the shoulders in fig 13 (i.e. the second base end identified in annotated fig 13) thereby providing a tapered profile.
With respect to claims 7 and 9, Peterson discloses the orthotic device as claimed (see rejection of claim 1) and also discloses a fifth support surface between the second protruding nd annotated figure 13 below).

2nd ANNOTATED FIG 13 of Peterson et al (US 9192503)

    PNG
    media_image2.png
    407
    917
    media_image2.png
    Greyscale

With respect to claim 11, Peterson discloses the orthotic device as claimed (see rejection of claim 1) and also discloses that the third protruding portion is located at the second base end (as shown in annotated fig 13 above).
With respect to claim 12, Peterson discloses the orthotic device as claimed (see rejection of claim 11) and also discloses a ramp portion spanning the second base end and the third protruding portion (as shown in fig 13, the device tapers from a thickest portion at the right end to a thinnest portion at the left end – this taper spans the second base end and the 
With respect to claim 14, Peterson discloses the orthotic device as claimed (see rejection of claim 1) and also discloses that the second region is spaced from the first region (as shown in fig 13, the first region is where the head rest 440 is positioned with the upper surface supporting the neck and the second region is where the fingers 422 are positioned with the upper surface supporting the neck at an area closer to the base of the scull – thus, the first and second regions are spaced apart from one another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Levi (US 5431618).
	With respect to claim 1, Levi discloses an orthotic device comprising:
a base portion having a first base end and a second base end (device 10 having a forward end 11 and a rearward end 12; see annotated fig 3 below);
a first protruding portion located at the first base end defining a first support surface (identified in annotated fig 3 below), the first protruding portion spaced a first distance from the base portion (distance “e” in fig 3), wherein the first support surface is a first convex surface (as shown in fig 3);
a second protruding portion defining a second support surface (identified in annotated fig 3 below), the second protruding portion spaced a second distance from the base portion (distance “c” in fig 3), wherein the second distance is less than the first distance (distance “c” is less than distance “e” as shown in fig 3), and wherein the second support surface is a second convex surface (as shown in fig 3); and
a third protruding portion defining a third support surface (identified in annotated fig 3 below), the third protruding portion spaced a third distance from the base portion (distance “a” in fig 3), wherein the third support surface is a third convex surface (as shown in fig 3), and 
a fourth support surface between the first protruding portion and the second
protruding portion (identified in annotated fig 3 below), wherein the fourth support surface is a first concave surface extending from the first protruding portion to the second protruding portion (as shown in fig 3 and identified in annotated fig 3).
ANNOTATED FIG 3 of Levi (US 5431618)

    PNG
    media_image3.png
    518
    1124
    media_image3.png
    Greyscale

Levi does not, however, explicitly disclose that the orthotic device is “for a cervical spine and an upper thoracic spine of a person” wherein the first protruding portion has a first support surface “configured to support the cervical spine at a first region”, the second protruding portion has a second support surface “configured to support the cervical spine at a second region”, and the third protruding portion has a third support surface “configured to support the upper thoracic spine at a third region”. However, with regard to these statements of intended use and other functional statements, they do not impose any structural limitations on the 
With respect to claim 2, Levi discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the device tapers from the first base end to the second base end (as shown in fig 3).
With respect to claim 7, Levi discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses a fifth support surface between the second and 
With respect to claim 11, Levi discloses the orthotic device substantially as claimed (see rejection of claim 1) and Levi also discloses that the third protruding portion is located at the second base end (as shown in annotated fig 3).
With respect to claim 12, Levi discloses the orthotic device substantially as claimed (see rejection of claim 11) and Levi also discloses a ramp portion spanning the second base end and the third protruding portion (as shown in fig 3, the device tapers from a thickest portion at the end 12 to a thinnest portion at the end 11 – this taper spans the second base end and the third protruding portion at end 11 of the device and is interpreted as being a “ramp” portion).
With respect to claim 13, Levi discloses the orthotic device substantially as claimed (see rejection of claim 11) and Levi also discloses that the second protruding portion is located between the first protruding portion and the third protruding portion (as shown in annotated fig 3 above).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 8/2/21 have been fully considered as follows:
	Regarding the objection to the specification, Applicant’s amendments to the abstract have been reviewed and are sufficient to overcome the objection which, accordingly, has been withdrawn.

	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 6-7 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786